Citation Nr: 9913042	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-28 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran has complied with the legal 
requirements to plead a claim of clear and unmistakable error 
in rating decisions of February 1971, December 1976, and 
April 1979.

2.  Entitlement to an effective date earlier than March 30, 
1990, for the grant of service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which effectuated a grant of service 
connection for a low back condition pursuant to a September 
1996 Board decision  The assigned 60 percent disability 
rating was effective March 30, 1990.

In August 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).

In December 1998, the Board remanded this case so that the RO 
could consider the veteran's informal claim that there was 
clear and unmistakable error (CUE) in the February 1971 
rating decision that denied service connection for a low back 
condition or the December 1976 and April 1979 rating 
decisions that found that new and material evidence had not 
been submitted to reopen this claim.  Since this issue is 
part of the veteran's claim for an earlier effective date, 
the issues on appeal have been recharacterized as shown 
above.  The RO complied with the Board's instructions and 
adjudicated this claim in a February 1999 supplemental 
statement of the case.  This case is therefore ready for 
appellate review.


FINDINGS OF FACT

1.  A rating decision of February 1971 denied on the merits 
the veteran's claim for service connection for a back 
condition. 

2.  Rating decisions of December 1976 and April 1979 
concluded that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for a 
back condition.

3.  The veteran was properly notified of the rating decisions 
of February 1971, December 1976, and April 1979, including 
his appeal rights, and he did not appeal any of those 
decisions.
 
4.  The veteran has not pointed to any error of fact or any 
error in the application of the law which is such that it 
would compel the conclusion that the result would have been 
manifestly different in February 1971, December 1976, and 
April 1979, but for the error.

5.  In December 1977 and July 1985, the veteran filed claims 
for nonservice-connected pension benefits.  

6.  The claims for nonservice-connected pension benefits in 
1977 and 1985 did not constitute informal claims for 
disability compensation for a back condition. 

7.  In connection with the 1985 claim for nonservice-
connected pension benefits, the veteran underwent a VA 
physical examination in April 1986. 

8.  The report of the April 1986 VA examination did not 
constitute an informal claim for disability compensation for 
a back condition.

9.  On March 1990, the veteran formally reopened his claim 
for service connection for a back condition. 


CONCLUSIONS OF LAW

1.  The rating decisions of February 1971, December 1976, and 
April 1979 are final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1998). 

2.  A claim of clear and unmistakable error has not been 
raised.  38 C.F.R. § 3.105(a) (1998).

3.  There is no legal entitlement to an effective date 
earlier than March 30, 1990, for the grant of service 
connection for a back condition.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i), (q)(ii), and (r) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran initially filed a claim for service connection 
for a back condition in October 1969, wherein he maintained 
that his preexisting back condition had been aggravated by 
his military service, including an injury sustained in 
Vietnam in January 1969.  The RO obtained the veteran's 
service medical records. 

On the veteran's induction examination dated in October 1967, 
no abnormality of the spine was noted nor was any history of 
back problems reported.  In January 1969, the veteran 
reported to the battalion aid station, stating that he was 
experiencing increasing pain in his low back that radiated to 
his left thigh.  He reported a history of involvement in an 
automobile accident in 1966 and a lumbar laminectomy in 1967.  
He stated that he had onset of severe hip pain with radiation 
down the left leg the prior day.  

A hospitalization summary dated in January 1969 showed that 
the veteran reported doing well until approximately 2 or 3 
months earlier when he had developed pain that radiated into 
the left posterior thigh and the left medial calf, as well as 
pain in the lower lumbar back.  He described a weakness in 
the left lower extremity, but he could not specifically 
locate where the weakness was.  He stated that his left lower 
extremity had given way on several occasions causing him to 
fall.  The diagnosis was recurrent pain and weakness of the 
left hip and left thigh, rule out recurrent degenerative disc 
disease.  The veteran was medically evacuated to the United 
States.

The report of an orthopedic consultation dated in April 1969 
indicated that the veteran had done well in service during 
basic training and advanced individual training.  He was sent 
to Vietnam in August 1968 and noted some back pain in October 
1968.  He indicated that he then had recurrent episodes of 
back pain.  The impression was chronic herniated lumbosacral 
nucleus pulposus that existed prior to service.  The 
physician concluded that the veteran should be separated from 
service due to his back condition.  It was the physician's 
opinion that there had been no service aggravation of the 
veteran's back condition that had existed prior to service.

The veteran's complaints of back pain were again noted in 
June 1969.  The veteran reported no history of trauma.  He 
stated that he had injured his back approximately 18 months 
earlier and had continued to have difficulty.  

The RO attempted to provide the veteran a VA physical 
examination in connection with his claim.  He was scheduled 
for two examinations in December 1969, and he requested that 
each of these examinations be rescheduled.  He then failed to 
report for an examination scheduled in January 1970.  In 
February 1970, the RO sent a letter to the veteran informing 
him that his claim had been denied due to his failure to 
report for physical examination.  The letter was sent to the 
same address in Georgia listed by the veteran on his claim 
for compensation. 

In August 1970, the veteran again filed a claim for service 
connection for a back condition.  He indicated that he had 
hurt his back in January 1969 "carrying heavy artillery 
shells and other amo [sic]."  He underwent a VA physical 
examination in October 1970.  He reported the preservice 
injury and back surgery and indicated that he had recently 
been hospitalized for additional surgery.  The veteran did 
not discuss any inservice back injuries.  The diagnosis was 
residuals of a recent lumbar laminectomy for herniated 
nucleus pulposus.  

The RO requested the veteran's medical records from Baptist 
Medical Center for his recent surgery.  In January 1971, the 
RO received a summary of hospitalization completed by Dr. 
Stanley Graham.  This summary indicated that the veteran was 
first hospitalized from June to July 1970 with a second 
admission from July to August 1970.  It was indicated that 
the veteran had injured his back in 1967 and had re-injured 
his back in Vietnam and was hospitalized for 2-3 months.  He 
had continued to experience recurrent episodes of back pain 
with radiation into the left leg.  The veteran was lifting a 
body off an autopsy table in June 1970 when he experienced 
sudden onset of back pain with radiation into the left leg.  
He underwent two myelograms and laminectomies at Baptist 
Medical Center.  

A February 1971 rating decision denied the veteran's claim 
for service connection for a back disorder, finding that 
there was no evidence of trauma in service which aggravated 
the preexisting back condition beyond its natural progress.  
Notification of this decision was sent to the veteran in 
February 1971, and the letter was sent to the same address in 
Alabama listed by the veteran on his claim for compensation. 

In October 1971, the RO received a statement from the veteran 
inquiring as to the status of his claim.  He stated that he 
had not heard anything regarding his claim.  He now listed an 
address in Georgia.  In November 1971, the RO sent a letter 
to the veteran advising him of the February 1971 rating 
decision.  

In August 1976, the veteran filed a claim for service 
connection for a back condition.  He underwent a VA physical 
examination in September 1976.  He reported receiving a piece 
of shrapnel in the right foreleg while under fire or attack 
in Vietnam and also wrenching his back such that he became 
hypesthetic in the right leg with loss of function and 
radiating pain.  He discussed his history of back injuries 
and surgeries before and since service.  The diagnosis was 
postoperative L5-S1 left laminectomy for herniated nucleus 
pulposus existing prior to enlistment, with persistence of 
L5-S1 radiculopathy due to recurrence of herniated nucleus 
pulposus L5-S1.

The veteran was also hospitalized at the VA Medical Center in 
September 1976 for low back pain.  His reported history was 
consistent with that discussed above.  A December 1976 rating 
decision found that there was no new and material evidence to 
reopen the veteran's claim.  The letter dated in January 1977 
notifying him of this decision was sent to the address in 
Georgia listed on the veteran's claim for compensation.

In December 1977, the veteran filed an Income-Net Worth and 
Employment Statement, accepted by the RO as a claim for 
nonservice-connected pension benefits.  He submitted a 
medical record from Ralph Fleck, Jr., M.D., dated in November 
1977 showing treatment for back pain.  The report showed the 
veteran's history of back pain and surgeries, with no 
discussion of his military service.

In April 1979, the veteran filed a claim for service 
connection for a back condition.  He submitted medical 
records from Birmingham Baptist Hospital concerning 
hospitalization from June to August 1970 for two 
laminectomies, as discussed above.  The discharge summary 
noted the veteran's reported history of injuring his back in 
Vietnam, as discussed above in the summary from Dr. Graham.  
An April 1979 rating decision found that the veteran had not 
presented new and material evidence to reopen his claim.  He 
was notified of this decision in April 1979, and he filed a 
notice of disagreement in May 1979.  He was provided a 
statement of the case in July 1979 to the same address in 
Georgia listed on his notice of disagreement.  The veteran 
did not file a VA Form 9 or any other correspondence that 
could be construed as a substantive appeal.

In July 1985, the veteran filed a claim for nonservice-
connected pension benefits, wherein he noted a history of 
back problems since 1966 and having had seven back 
operations.  He submitted a copy of a decision by the Social 
Security Administration, which found that he was disabled as 
of February 1982 due to his back condition.  This decision 
discussed the veteran's back problems dating to 1966, with no 
discussion of his military service.  The veteran had 
undergone seven back operations, including operations in 
1967, 1977, and 1982.  The veteran also submitted a medical 
record by Robert Craddock, M.D., dated in July 1985, which 
indicated that the veteran's latest back operation occurred 
the prior year, and he continued to have recurrent back pain.  
Dr. Craddock concluded that the veteran was disabled.

In connection with his pension claim, the veteran was 
scheduled for a VA physical examination in September 1985, 
but he failed to report.  The RO sent a letter to the veteran 
in September 1985 informing him that his claim had been 
denied due to failure to report for an examination.  A report 
of contact dated in February 1986 showed that the veteran 
indicated he had not received notice of the scheduled 
examination.  He then underwent a VA physical examination in 
April 1986.  He discussed his preservice injury and multiple 
back surgeries since service.  He did not discuss his 
military service.  He continued to have back pain.  The 
diagnosis was chronic low back pain and degenerative disc 
disease of the lumbar spine, postop diskectomy, fusion, and 
neurolysis. 

In November 1987, the RO received a request from the veteran 
for a copy of his claims file so that he could reopen his 
claim for service-connected disability benefits.  A 
handwritten notation indicated that this was mailed to him in 
December 1987. 

In March 1990, the RO received a statement from the veteran 
requesting consideration for service connection for his back 
condition.  He submitted medical records from Huntsville 
Hospital for the back surgery performed in September 1967.  
The RO sent a letter to the veteran in April 1990 informing 
him of the need to submit new and material evidence to reopen 
his claim.  In August 1990, the veteran submitted a statement 
requesting that his claim be reopened on the basis of the 
medical evidence he was submitting showing that his back 
condition was aggravated by his military service.  The 
veteran submitted the following evidence:  (1) copies of his 
service medical records; (2) medical records from 
Neurosurgical Associates dated from July 1982 to June 1983 
showing ongoing treatment for his back condition; (3) medical 
records from Huntsville Hospital regarding his September 1967 
back surgery; (4) medical records from Baptist Medical Center 
dated in July 1982 for treatment for a possible recurrent 
disc and dated in November 1982 for back surgery; (5) a copy 
of the medical history the veteran completed for his VA 
physical examination in September 1976; (6) a copy of the 
medical record from Dr. Craddock dated in January 1983; (7) a 
copy of the summary of hospitalization completed by Dr. 
Graham in 1971; and (8) a copy of the medical record from Dr. 
Fleck dated in November 1977.

An August 1990 rating decision confirmed and continued the 
previous denials of service connection for the veteran's back 
condition, based on a lack of new and material evidence 
sufficient to reopen the claim.  The veteran appealed that 
decision to the Board.  In his substantive appeal of October 
1991, he stated that his unit was overrun one night in 
Vietnam, and he caught some shrapnel in the hip and leg while 
attempting to get the guns and equipment on the helicopters.  
He stated that he had also injured his back during this 
incident.  He stated that his back condition was aggravated 
by service during this firefight and also during his basic 
training.

In December 1991, the veteran had a personal hearing at the 
RO.  He testified that his back was getting better before he 
entered service.  He was drafted less than one month after 
the surgery.  He stated that he sought treatment for back 
pain radiating down the leg while he was in basic training.  
He then completed basic training, but he sought treatment for 
his back from civilian doctors while he was in advanced 
training.  He was then sent to Vietnam, and his job was in 
ammunitions.  He did not have much back trouble while 
carrying the heavy artillery shells.  One night during an 
attack, he injured his back while unloading ammunition.  He 
stated that he was medically evacuated that evening.  He then 
worked as an orderly after service, and he injured his back 
when lifting a patient.  At his hearing, the veteran 
submitted medical records from Baptist Medical Center 
regarding his back surgeries in 1970, as discussed above.

In a January 1993 decision, the Board concluded that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  In a February 1995 Memorandum Decision, the Court 
held that new and material evidence had been submitted to 
reopen the veteran's claim, primarily the veteran's testimony 
in 1991 concerning a back injury incurred when his post was 
under attack in Vietnam and he was forced to load ammunition 
by himself.  The Court therefore reopened the veteran's claim 
and remanded this case to the Board for readjudication, with 
particular emphasis on the provisions of 38 U.S.C.A. § 
1154(b) (West 1991).  

A September 1996 Board decision granted the veteran's claim 
for service connection for a back condition, finding that the 
veteran had submitted satisfactory evidence of aggravation of 
his back condition by an injury incurred during combat, which 
was "consistent with the circumstances, conditions or 
hardships of such service."  The Board concluded that VA had 
not rebutted the presumption of inservice aggravation by 
"clear and convincing evidence to the contrary."  It was 
noted that the only evidence with respect to lack of 
aggravation was "a perfunctory and conclusory statement to 
that effect by a military physician in April 1969" that the 
veteran's back condition had not been aggravated by his 
military service. 

A November 1996 rating decision implemented the Board's 
decision and granted service connection for the veteran's 
back condition, with a 60 percent disability rating effective 
March 30, 1990.  The veteran submitted a notice of 
disagreement in July 1997, indicating that he felt the 
effective date of his award should be October 1969, the date 
of his original claim.  He stated that he had attempted to 
reopen his claim numerous times, and it was not his fault 
that VA had for years refused to reconsider or reopen his 
claim.  In his substantive appeal, he again maintained that 
he should receive benefits back to October 1969.  He stated 
that his claim had repeatedly been denied, when his file 
"proved" that he had submitted enough evidence.  He also 
stated that Social Security considered him disabled in 1983, 
and his VA benefits should also go back to that date.

In August 1998, the veteran had a hearing before the Board.  
He argued that the effective date for the grant of service 
connection should be 1969 since that was when he filed his 
original claim or, at a minimum, 1982 when Social Security 
declared him disabled.  He testified that he always responded 
to mail from the RO and tried to keep his claim active.  He 
maintained that he had tried to appeal the 1979 rating 
decision after receiving the statement of the case, but he 
was told by someone in the RO that he did not have enough 
evidence and this person refused to accept the veteran's 
appeal.  He did not have a copy of the appeal he maintained 
he completed in 1979.

Because of the veteran's statements, the Board determined 
that he had essentially submitted an informal claim of clear 
and unmistakable error in the 1971, 1976, and 1979 rating 
decisions.  This case was remanded in December 1998 so that 
the RO could consider this claim.  The RO concluded in a 
February 1999 supplemental statement of the case that the 
February 1971, December 1976, and April 1979 rating decisions 
were not clearly and unmistakably erroneous.  The veteran was 
provided the laws and regulations regarding clear and 
unmistakable error.


II. Legal Analysis
Clear and unmistakable error

As discussed above, the veteran's allegations raised an 
informal claim of clear and unmistakable error in the 1971, 
1976, and 1979 rating decisions.  The claim for CUE is raised 
by the claim for an earlier effective date, and both will be 
addressed in this decision.  See Crippen v. Brown, 9 Vet. 
App. 413, 420 (1996) (appellant reasonably raised claim for 
CUE with the requisite specificity because he argued for an 
earlier effective date asserting that evidence compelling a 
grant of service connection was of record at the time of the 
prior final rating decisions), citing Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (claim for an earlier effective date 
was claim of CUE in final RO decision disallowing claim); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) (to be awarded 
earlier effective date, veteran must show CUE in RO decision 
disallowing higher rating).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105.  Id.  The veteran has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1998).

A rating decision of February 1971 denied on the merits the 
veteran's claim for service connection for a back condition.  
The veteran was notified in February 1971 of that decision 
and appellate rights at the latest address of record.  A 
rating decision of December 1976 found that the veteran had 
not submitted new and material evidence since 1971 to reopen 
his claim, and he was notified in January 1977 of that 
decision and appellate rights at the latest address of 
record.  The veteran did not, at any time, disagree with 
either of these decisions.  Therefore, the February 1971 and 
December 1976 rating decisions are final.  38 U.S.C.A. § 7105 
(West 1991).

A rating decision of April 1979 also found that the veteran 
had not submitted new and material evidence to reopen his 
claim, and he was notified in April 1979 of that decision and 
appellate rights at the latest address of record.  He filed a 
timely notice of disagreement and was provided a statement of 
the case in July 1979.  An appeal is not perfected unless a 
timely and adequate substantive appeal is filed.  38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (1998).  The veteran did not 
file a VA Form 9 or any other correspondence within the year 
after notification of the April 1979 rating decision.  He 
maintains that he did bring a completed appeal to the RO, but 
it was not accepted.  The Board presumes that if the veteran 
actually took these actions, VA would have accurately 
recorded such information in the claims file.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1 (1926) (a presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).  In this case, the veteran's statements alone are 
insufficient to rebut the presumption of regularity.  
Therefore, the April 1979 rating decision is also final.  
38 U.S.C.A. § 7105 (West 1991).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1998).  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the Court offered a three-
pronged test to determine whether CUE was present in a prior 
final determination:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions in existence at that 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as constituting CUE broad allegations of 
failure to follow regulations, failure to give due process, 
failure to accord benefit of the doubt, failure of duty to 
assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44.  

With respect to CUE in a rating decision denying reopening of 
a claim based on lack of new and material evidence, the 
claimant's argument clearly includes a challenge to the RO's 
weighing of the evidence before it at the time of the claim 
to reopen, which generally involves a re-weighing of the 
facts, contrary to Russell.  Crippen, 9 Vet. App. at 421.  
Therefore, the CUE claim must be based on either the RO's 
clear failure to consider highly probative evidence or on the 
fact that there was no evidence before the RO that could have 
supported denial of the claim on the merits (e.g., all the 
evidence supported the claim).  Id. at 421-422; citing Mason 
v. Brown, 8 Vet. App. 44 (1995) and Russell. 

The veteran argues, in essence, that there was sufficient 
evidence of record to grant his claim at the time of the 
1971, 1976, and 1979 rating decisions.  He has not alleged 
that the facts contained in the record at the time of these 
decisions were incorrect in any manner.  The veteran is, in 
essence, indicating his disagreement with the way this 
evidence was weighed and evaluated in those ratings 
decisions.  This is insufficient to support a claim of CUE.  
He has not alleged that the statutory and regulatory 
provisions in effect at the time of the final rating 
decisions were incorrectly applied.  The 1976 and 1979 rating 
decisions do not reflect a clear failure to consider highly 
probative evidence.  Moreover, there was evidence before the 
RO that plausibly supported denial of the veteran's claim on 
the merits (i.e., the military physician's conclusion that 
the veteran's back condition had not been aggravated by 
service). 

Accordingly, the Board finds that the veteran's allegations 
cannot be considered to raise a valid claim of CUE.  In 
essence, he feels that he should have been granted service 
connection for his back condition earlier than March 1990.  
However, he has not pointed to any error of fact or any error 
in the application of the law which is such that it would 
compel the conclusion that the result would have been 
manifestly different but for the error.  The issue in this 
case is a legal one, that is, whether the veteran has met the 
legal requirements for pleading CUE.  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).

Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1998).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (1998).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1998).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (1998).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).  With 
a reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) and (r) 
(1998).

When the veteran filed his claim for a back condition on 
March 30, 1990, it was a claim to reopen since there were 
prior final disallowances of this claim, as discussed above.  
Pursuant to 38 C.F.R. § 3.400, the veteran is not entitled to 
an effective date any earlier than March 30, 1990, for the 
grant of service connection for a back condition.  It is 
undisputed that a formal claim for service connection for a 
back condition was filed on March 30, 1990.  Every formal 
claim alleging entitlement to service connection for a back 
condition filed prior to that date was officially adjudicated 
by the RO (i.e., October 1969, August 1970, August 1976, and 
April 1979).  It is necessary in this case to determine 
whether an informal claim to reopen the issue of entitlement 
to service connection for a back condition was received by VA 
prior to March 30, 1990.  

In December 1977, the veteran filed an Income-Net Worth and 
Employment Statement (In Support of a Claim for Total 
Disabilities Benefits) and submitted a record from Dr. Fleck 
dated in November 1977 in support of his claim.  The RO 
treated this as a claim for pension.  A claim by a veteran 
for pension may be considered to be a claim for compensation.  
38 C.F.R. § 3.151(a) (1998).  The operative word in this 
regulation is may; VA is not required to interpret claims for 
pension as claims for compensation.  Stewart v. Brown, 10 
Vet. App. 15, 18 (1997).  According to the contents of the 
application and the evidence supporting it, VA must exercise 
its discretion in determining whether a claim for pension is 
also a claim for compensation.  Id.  

In this case, the veteran's 1977 claim showed no clear intent 
on his part to request entitlement to service connection for 
a back condition.  He indicated that he had been disabled 
since September 1976 due to back trouble.  The medical record 
from Dr. Fleck showed no reported history of an inservice 
back injury.  The application and the medical record from Dr. 
Fleck contained no statements regarding aggravation of the 
veteran's back condition due to his military service.  There 
was, therefore, nothing that VA could construe as 
"evidencing a belief in entitlement" to compensation for a 
back condition.  Under the facts of this case, VA was not 
obligated to consider the veteran's claim for pension in 1977 
as a claim for disability compensation.  See Stewart, 10 Vet. 
App. at 19.  

With respect to the medical evidence submitted by the veteran 
in 1977, evidence from a private physician will be accepted 
as an informal claim for benefits once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) and (b)(2) (1998).  In this case, however, the 
veteran's formal claim for compensation for a back condition 
had not been allowed, and he had not been granted service 
connection for this disorder.  See Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).  Moreover, as indicated above, this 
medical evidence contained no reported history of an 
inservice back injury and no statements regarding aggravation 
of the veteran's back condition due to his military service.  
Therefore, Dr. Fleck's 1977 medical record cannot be accepted 
as an informal claim for benefits.

In July 1985, the veteran filed an Application for 
Compensation or Pension.  He submitted a decision by the 
Social Security Administration showing that he was disabled 
due to his back condition and a medical record from Dr. 
Craddock dated in July 1985.  The veteran's 1985 pension 
application also showed no intention on his part to request 
entitlement to service connection for a back condition.  The 
portions of the application pertaining to the filing for 
compensation were left blank.  He indicated that he was 
disabled due to a back problem that he had had since 1966.  
Neither the decision from the Social Security Administration 
or the report from Dr. Craddock showed a reported history of 
an inservice back injury.  The application, Social Security 
Administration decision, and report from Dr. Craddock 
contained no statements regarding aggravation of the 
veteran's back condition due to his military service.  There 
was, therefore, nothing that VA could construe as 
"evidencing a belief in entitlement" to compensation for a 
back condition.  Under the facts of this case, VA was not 
obligated to consider the veteran's claim for pension in 1985 
as a claim for disability compensation.  See Stewart, 10 Vet. 
App. at 19.  
With respect to the decision from the Social Security 
Administration that the veteran was disabled, a claim filed 
with Social Security will be considered a claim for death 
benefits.  38 C.F.R. § 3.153 (1998).  There are no provisions 
in VA regulations for acceptance of a claim filed with the 
Social Security Administration as a claim for VA disability 
compensation.  The veteran's argument that he is entitled to 
the same effective date for his VA disability benefits as his 
Social Security benefits (i.e., 1982) must fail for this 
reason.  Moreover, it must be noted that a claim for Social 
Security disability benefits is not the same as a claim for 
VA disability benefits.  A determination by the Social 
Security Administration that the veteran was disabled because 
of his back condition did not include consideration of 
whether his back condition was in any manner related to or 
aggravated by his military service.  In fact, as indicated 
above, the Social Security decision contained no reported 
history of an inservice back injury and no statements 
regarding aggravation of the veteran's back condition due to 
his military service.

For the same reasons discussed above with respect to Dr. 
Fleck's report, Dr. Craddock's 1985 report cannot be 
considered an informal claim for benefits.  38 C.F.R. 
§ 3.157(b) and (b)(2) (1998).  Moreover, as indicated above, 
Dr. Craddock's report contained no reported history of an 
inservice back injury and no statements regarding aggravation 
of the veteran's back condition due to his military service.  

In connection with his 1985 pension claim, the veteran 
underwent a VA physical examination in April 1986.  A VA 
examination report will be accepted as an informal claim for 
benefits once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1) 
(1998).  As discussed above, the veteran's formal claim for 
compensation for a back condition had not been allowed, and 
he had not been granted service connection for this disorder.  
Furthermore, the examination report contained no reported 
history of an inservice back injury and no statements 
regarding aggravation of the veteran's back condition due to 
his military service.  Therefore, the 1986 VA examination 
report cannot be accepted as an informal claim for benefits.

Therefore, after a thorough review of the evidence of record, 
the Board concludes that every formal claim for compensation 
submitted by the veteran prior to 1990 was properly 
adjudicated by the RO, and the veteran did not submit an 
informal claim for service connection for a back condition at 
any time prior to March 30, 1990.  The formal claim to reopen 
his claim for service connection for this condition was 
received on March 30, 1990.  In light of the foregoing, the 
Board concludes that an effective date earlier than March 30, 
1990, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(b)(2)(i), (q)(ii), and (r) (1998).  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis, 6 Vet. App. at 429-30.



ORDER

1.  Having found that the veteran failed to comply with the 
legal requirements to plead a claim of clear and unmistakable 
error in rating decisions of February 1971, December 1976, 
and April 1979, the appeal is denied.

2.  Entitlement to an effective date earlier than March 30, 
1990, for the grant of service connection for a low back 
condition is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

